                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PEOPLE OF CALIFORNIA, et al.,                     Case No. 19-cv-06064-WHO
                                                        Plaintiffs,
                                   8
                                                                                           ORDER ADOPTING REPORT AND
                                                 v.
                                   9                                                       RECOMMENDATION

                                  10     RALPHEE GARSDIE,                                  Re: Dkt. No. 4
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On September 26, 2019, Magistrate Judge Thomas S. Hixson issued a Report and

                                  14   Recommendation, recommending dismissal of this IFP action because the court is without

                                  15   jurisdiction to hear this appeal. Dkt. No. 4. Judge Hixson’s Report and Recommendation was

                                  16   issued on September 26, 2019 and served by mail on plaintiff. Objections were due on or before

                                  17   October 10, 2019. As of today’s date, no objection or other response has been filed by plaintiff.

                                  18          Having reviewed the record in the case, I agree with Judge Hixson’s Report and

                                  19   Recommendation and adopt it in every respect. This case is DISMISSED without leave to amend.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: October 18, 2019

                                  23                                                   ______________________________________
                                                                                       WILLIAM H. ORRICK
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
